Citation Nr: 0803781	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-07 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
pseudofolliculitis barbae and assigned a 10 percent 
disability rating.

The Board remanded this case in August 2006 for further 
development, and it is again before the Board for appellate 
review.

In December 2002 and October 2003 written statements, the 
veteran requested a hearing.  However, in a signed statement 
received by the RO in November 2003, the veteran withdrew his 
request for a hearing.  38 C.F.R. § 20.704(e) (2007).  


FINDINGS OF FACT

The veteran's pseudofolliculitis barbae is not characterized 
by constant exudation or itching, extensive lesions or marked 
disfigurement, or involvement of 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas, and has not 
required systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for pseudofolliculitis barbae have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. 4.118, Diagnostic Codes 7813-7806 (2002); 
38 C.F.R. §§ 4.1-4.10, 4.118, Diagnostic Codes 7813-7806 
(2007).    

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VA notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VA duty to notify was satisfied subsequent 
to the initial AOJ decision by way of an August 2006 letter 
sent to the appellant that fully addressed all four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a December 2006 supplemental statement of the case 
issued after the notice was provided.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until August 2006, such error was harmless 
given that a higher rating is being denied, and hence no 
effective date will be assigned with respect to this claimed 
condition.  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and an examination report and lay statements have 
been associated with the record.  The appellant was afforded 
a VA medical examination in January 2003.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Since the present 
appeal arises from an initial rating decision, which 
established service connection and assigned the initial 
disability ratings, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective August 30, 2002. 
See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  The 
Board will apply the version of the criteria which is more 
favorable to the veteran, subject to the effective date 
limitations set forth at VAOPGCPREC 3-2000 (Apr. 10, 2000), 
65 Fed. Reg. 33,421 (2000).  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The veteran is service-connected under Diagnostic Code 7813 
at a 10 percent disability rating, as in effect prior to 
August 30, 2002.  38 C.F.R. § 4.118, as in effect prior to 
August 30, 2002, directs that Diagnostic Codes 7807 through 
7819 be rated under Diagnostic Code 7806, for eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  38 C.F.R. 
§ 4.118 (2002).

Under Diagnostic Code 7806, as in effect prior to effective 
August 30, 2002, a 10 percent rating was warranted for a skin 
disorder with exfoliation, exudation, or itching, involving 
an exposed surface or extensive area, and a 30 percent rating 
was warranted for a skin disorder with constant exudation or 
constant, extensive lesions, or marked disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).

A January 2003 VA examination report reflects the veteran's 
reports that he has itching and burning under his chin all 
the time.  Upon examination, the veteran had multiple small 
raised areas in the hair follicles where the hair grows.  
There was no sign of urticaria or of any abscess.  It is not 
red and was not draining.  The area involved was under the 
chin to the fold of the neck just above the thyroid 
cartilage, and stopped where the hairline was supposed to be.  
The impression was pseudo folliculitis.  The examiner 
remarked that it looked like the veteran had a pseudo 
folliculitis for some time and was getting treatment for it 
and that he shaved every day.  A contemporaneous skin 
examination showed that the veteran had no scars per se.  The 
examiner noted that there were bumps where the veteran was 
getting pseudo folliculitis from his hair ingrowing to the 
skin and giving him irritation, and that the disease was all 
under the chin.  Otherwise, there were no scars.    

VA medical records reflect ongoing treatment for the 
veteran's pseudo folliculitis, including topical creams. A 
January 2005 VA treatment record reflects the veteran's 
report that he had a rash on his face after shaving.  A July 
2005 VA medical record shows that his neck was still breaking 
out.  A December 2005 VA medical record shows that the 
veteran reported having painful red bumps with puss and that 
it did not respond to topical antibiotic treatment.  Upon 
physical examination he had razor bumps scattered throughout 
his beard distribution and no discrete inflamed pustules.  A 
January 2006 VA treatment record shows the veteran's 
continued reports of skin irritation in he area he shaves 
with subsequent out breaks of pustules.  The examiner noted 
that the veteran had been seen and put on both oral and 
topical antibiotics but that he reported it made no 
difference.  Upon physical examination, the veteran had no 
obvious lesions.  A March 2006 VA treatment record shows that 
the veteran was on mediation with no problems and that his 
skin condition was better, with a rare new papule.  A June 
2006 VA medical record shows that the veteran reported being 
on medication and that he was doing well.   Upon physical 
examination, there were no papules on his face or neck.

Based on the medical evidence of record, the veteran's 
symptoms do not meet the standards for a higher disability 
rating for his service-connected pseudofolliculitis barbae.  
To warrant a higher rating under Diagnostic Code 7806, in 
effect prior to August 30, 2002, the veteran's skin disorder 
would need to show constant exudation or constant, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  His examination report and VA 
medical records do not show that the veteran's skin condition 
is manifested by these symptoms.  At most, the veteran had 
multiple small raised areas in the hair follicles with no 
discrete inflamed pustules or obvious lesions.  In fact, in 
the veteran's March and June 2006 medical records, the 
veteran reported doing better with a rare papule or none at 
all.  Therefore, a higher disability rating under the former 
Diagnostic Code 7813 is not allowed.
 
The current Diagnostic Code 7813 provides ratings for 
dermatophytosis (or ringworm) in various locations on the 
body, including the body (tinea corporis), the head (tinea 
capitis), the feet (tinea pedis), the beard (tinea barbae), 
the nails (tinea unguium), and the inguinal area, also known 
as jock itch (tinea cruris).  Dermatophysosis is to be rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or dermatitis (Diagnostic Code 7806), depending upon 
the predominant disability.  38 C.F.R. § 4.118 (2007). 

Under the revised provisions of Diagnostic Code 7806, as in 
effect from August 30, 2002, a 10 percent rating will be 
assigned where at least 5 percent, but less than 20 percent 
of the entire body or at least 5 percent, but less than 20 
percent of exposed areas are affected or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period, and a 30 
percent rating is warranted where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2007).

A higher rating is also not warranted under Diagnostic Code 
7813 as currently in effect.  The veteran's skin condition 
does not affect 20 percent of his body or exposed areas, and 
there is no evidence that his skin condition has ever 
necessitated treatment with systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  As such, a 
higher rating under the current Diagnostic Code 7813 in not 
allowed.

The Board has considered other disability ratings under the 
former and current rating criteria for disorders of the skin.  
However, given the nature of the veteran's disability, the 
Board finds that the rating criteria applied by the RO are 
appropriate. Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 
38 C.F.R. §§ 4.20, 4.21 (2007).   The veteran's service-
connected skin disorder is not manifested by scars and its 
symptomatology would not warrant a higher rating under any 
other current or former Diagnostic Codes for skin disorders.  
The Board can identify no more appropriate diagnostic codes 
and the veteran has not identified one.  See Butts v. Brown, 
5 Vet. App. 532, 538 (1993). 

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, supra.  
However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the veteran 
meets the criteria for a 10 percent rating from the date of 
his claim for his skin disorder.  Therefore, the assignment 
of staged evaluations in this case is not necessary.

The preponderance of the evidence is against the assignment 
of a higher rating for the veteran's pseudofolliculitis 
barbae.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
There is no evidence of record that the veteran's service-
connected pseudofolliculitis barbae causes marked 
interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  The Board is 
therefore not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2007).  


ORDER

An initial rating in excess of 10 percent for 
pseudofolliculitis barbae is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


